Citation Nr: 1512214	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-08 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to additional vocational rehabilitation training benefits under Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant (the Veteran) is represented by: Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from September 1988 to January 1992 and from October 1995 to September 1997.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2012 decision of the VA Vocational Rehabilitation and Education Division at the RO in Flagstaff, Arizona.

In December 2014, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking additional vocational rehabilitation training benefits under Chapter 31, Title 38, United States Code.  There are two significant impediments to the benefit sought.  First, the Veteran has already received such benefits and has been placed in "rehabilitated" status as of July 10, 2002.  Second, his 12-year eligibility period for Chapter 31 benefits expired on November 5, 2009.  

Applicable law provides that, if the Veteran has participated in a prior vocational rehabilitation program and been found "rehabilitated," he is barred from participation in another program.  However, an exception exists if the Veteran has a compensable service-connected disability and either, current facts, including any relevant medical findings, establish that the service-connected disability has worsened to the extent that the effects of the service-connected disability, considered in relation to other facts, precludes him from performing the duties of the occupation for which the Veteran previously was found rehabilitated; or the occupation for which the Veteran previously was found rehabilitated under Chapter 31 is found to be unsuitable on the basis of the Veteran's specific employment handicap and capabilities.  See 38 C.F.R. § 21.284(a), (c)(1) (2014).  

In addition to the exception cited above, a finding of rehabilitation to the point of employability by VA may be set aside during a period of employment services, and an additional period of training and related services provided, if the rehabilitation services originally provided are now inadequate to make the Veteran employable in the occupation for which he pursued rehabilitation; or experience during the period of employment services has demonstrated that employment in the objective or field for which the Veteran was rehabilitated to the point of employability should not reasonably have been expected at the time the program was originally developed; or the Veteran, because of technological change which occurred subsequent to the declaration of rehabilitation to the point of employability, is no longer able to perform the duties of the occupation for which he or she trained, or in a related occupation, or to secure employment in the occupation for which he or she trained, or in a related occupation.  38 C.F.R. § 21.284(c)(2-4).

Regarding the 12-year time limit, extensions may be granted, in pertinent part, if the Veteran has a serious employment handicap and a VA Counseling Psychologist or Vocational Rehabilitation Counselor determines that extension is necessary to accomplish the goals of the rehabilitation plan (38 C.F.R. § 21.44 (2014); or if the Veteran previously completed a program of rehabilitation, exhausted unemployment benefits, and applied for an additional rehabilitation program before April 1, 2014.  Pub. L. No. 112-56, § 233, 125 Stat 711, 721 (2011).  

Under 38 C.F.R. § 21.52, for each individual who is found to have an employment handicap, a Counseling Psychologist or Vocational Rehabilitation Counselor must make a separate determination of whether the individual has a serious employment handicap.  A serious employment handicap will be found to exist only if a Counseling Psychologist or Vocational Rehabilitation Counselor determines that the individual meets the conditions enumerated under 38 C.F.R. § 21.52 (2014).

Here, a VA Vocational Rehabilitation Counselor has determined that a serious employment handicap does not exist.  However, the Veteran has since submitted a December 2014 medical opinion by a VA physician assistant that his service-connected disabilities limit his ability to perform manual labor on a daily basis, which the Veteran asserts is required in his current occupation.  He has also submitted a statement from his business partner indicating that his physical limitations have significantly impacted his work performance in that occupation.  This evidence was not of record at the time of the February 12, 2012, determination by the VA Vocational Rehabilitation Counselor.  

Moreover, at the time the Veteran was declared "rehabilitated," his combined service-connected rating was 20 percent.  Since then, the combined disability rating has increased to 80 percent.  Thus, it appears that there has been a significant worsening of the service-connected disability.  The Veteran asserts that the occupation for which he was found rehabilitated is now unsuitable on the basis of his specific employment handicap and capabilities.  

As applicable law requires that the determination as to an employment handicap or serious employment handicap be made by a VA Counseling Psychologist or Vocational Rehabilitation Counselor (38 C.F.R. § 21.44), the Board finds that the newly received evidence must be submitted to a VA Counseling Psychologist or Vocational Rehabilitation Counselor for reconsideration.  

The determination of the VA Counseling Psychologist or Vocational Rehabilitation Counselor as to the existence of a serious employment handicap will also be pertinent to a finding as to whether the Veteran should be granted an exception to the bar against further benefits in light of his current "rehabilitated" status, as set out above.  



Accordingly, the case is REMANDED for the following action:

1. Arrange for an evaluation, by a vocational rehabilitation counselor or counseling psychologist to determine:

(1) whether the Veteran has a serious employment handicap as defined under 38 C.F.R. § 21.52; 

(2) whether extension is necessary to accomplish the goals of the rehabilitation plan as required under 38 C.F.R. § 21.44, and if so, the length of the extension that is required; and 

(3) whether the achievement of a vocational goal is reasonably feasible as defined under 38 C.F.R. § 21.53.  

All counseling records, narrative reports, and medical records should be available to the individual making this determination.

2.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

